Citation Nr: 1112834	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  05-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This case was previously before the Board in March 2009.

The Veteran appeared before the undersigned Veterans Law Judge in March 2007 and delivered sworn testimony via video conference hearing in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she has psychiatric disability, including PTSD, related to various incidents that occurred during service.

In February 2011 written argument the Veteran's representative essentially requested that the Board obtain the Veteran's service personnel records prior to adjudicating this claim.  In this regard, the Board notes that the Veteran has contended that her behavior changed during service, and essentially asserts that such changes were due to traumatic events during service and would be reflected in her service counseling statements and service performance review documentation.  Based on the nature of the Veteran's claim, the Board finds that an attempt to obtain the Veteran's service personnel records should be undertaken.

The Board finds that if the Veteran's personnel records are associated with the claims file the Veteran should be afforded a VA psychiatric examination that addresses the medical matters presented by this appeal.  Further, the Board notes that the AOJ has not attempted to verify the Veteran's inservice PTSD stressors, apparently on the basis that a diagnosis of PTSD was not noted on the November 2009 VA PTSD examination.  If PTSD is diagnosed on the upcoming VA examination, the AOJ should attempt to verify the specific stressor supporting the PTSD diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the Veteran's service personnel records and associate them with the claims file.

Following review of the service personnel records, in conjunction with the record as a whole, and after obtaining any additional development deemed warranted in regard to the Veteran's alleged military stressors, the AOJ must make a formal determination as to whether any alleged stressor in service is deemed verified, to include witnessing a friend's suicide attempt.

2.  If the Veteran's personnel records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to identify all current psychiatric disabilities and to provide an opinion as to whether any current psychiatric disability, including PTSD, is at least as likely as not (i.e., 50 percent or greater probability) related to her service in the military.

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If PTSD related to service is diagnosed, the examiner must indicate the specific VA-verified stressor supporting the PTSD diagnosis.

3.  The AOJ should then readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


